         Case 2:19-cv-01122-AKK Document 17 Filed 12/05/19 Page 1 of 17                     FILED
                                                                                   2019 Dec-05 AM 09:38
                                                                                   U.S. DISTRICT COURT
                                                                                       N.D. OF ALABAMA


                   UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF ALABAMA
                        SOUTHERN DIVISION

 EDWIN JONES, ET AL.,                      )
                                           )
        Plaintiffs,                        )
                                           )
 vs.                                       )           Civil Action Number
                                           )           2:19-cv-01122-AKK
 CITY OF BIRMINGHAM, ET AL.,               )
                                           )
        Defendants.

                      MEMORANDUM OPINION AND ORDER

        Edwin Jones, Curtis Coleman, and Norman Adams, employees of the City of

Birmingham Police Department (BPD), bring this action against the City, Mayor

Randall Woodfin, Police Chief Patrick Smith, and the City’s Director of Human

Resources Department Jill Madajczyk in their official capacities. See doc. 10.

Plaintiffs allege claims for race discrimination and disparate treatment pursuant to

42 U.S.C. §§ 1981 and 1983, as well as claims for Fourteenth Amendment due

process violations. Id. The Defendants have moved to dismiss pursuant to Federal

Rule of Civil Procedure 12(b)(1) and 12(b)(6). See docs. 11, 12. The motion is fully

briefed, docs. 14, 15, and 16, and ripe for review. In light of Plaintiffs’ failure to

adequately plead valid claims, the motion is due to be granted.

   I.      STANDARD OF REVIEW

        Under Federal Rule of Civil Procedure 8(a)(2), a pleading must contain “a

short and plain statement of the claim showing that the pleader is entitled to relief.”
        Case 2:19-cv-01122-AKK Document 17 Filed 12/05/19 Page 2 of 17




“[T]he pleading standard Rule 8 announces does not require ‘detailed factual

allegations,’ but it demands more than an unadorned, the-defendant-unlawfully-

harmed-me accusation.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing Bell Atl.

Corp. v. Twombly, 550 U.S. 544, 555 (2007)). Mere “labels and conclusions” or “a

formulaic recitation of the elements of a cause of action” are insufficient. Iqbal, 556

U.S. at 678 (citations and internal quotation marks omitted). “Nor does a complaint

suffice if it tenders ‘naked assertion[s]’ devoid of ‘further factual enhancement.’”

Id. (citing Bell Atl. Corp., 550 U.S. at 557).

      Federal Rule of Civil Procedure 12(b)(6) permits dismissal when a complaint

fails to state a claim upon which relief can be granted. “To survive a motion to

dismiss, a complaint must contain sufficient factual matter, accepted as true, to state

a claim to relief that is plausible on its face.” Iqbal, 556 U.S. at 678 (citations and

internal quotation marks omitted). A complaint states a facially plausible claim for

relief “when the plaintiff pleads factual content that allows the court to draw the

reasonable inference that the defendant is liable for the misconduct alleged.” Id.

(citation omitted). The complaint must establish “more than a sheer possibility that

a defendant has acted unlawfully.” Id.; see also Bell Atl. Corp., 550 U.S. at 555

(“Factual allegations must be enough to raise a right to relief above the speculative

level”). Ultimately, this inquiry is a “context-specific task that requires the reviewing

court to draw on its judicial experience and common sense.” Iqbal, 556 U.S. at 679.


                                           2
           Case 2:19-cv-01122-AKK Document 17 Filed 12/05/19 Page 3 of 17




    II.      RELEVANT FACTUAL AND PROCEDURAL BACKGROUND 1

          Officer Edwin Jones, Sergeant Curtis Coleman, and Sergeant Norman Adams,

who are all African American, doc. 10 at 4, were denied promotions to the next level

in the BPD ranks despite meeting eligibility requirements. Doc. 1-1 at 29, 40-41.

They claim the denial violated various laws.

             A. BPD Promotion Policies and Procedures

          Plaintiffs allege Defendants are subject to the Enabling Act and the Personnel

Board of Jefferson County (PBJC) Rules and Regulations, see doc. 10, which detail

in relevant part the promotional procedures for the BPD. Under these rules, when

attempting to fill a vacancy, the Appointing Authority—identified by Plaintiffs as

BPD, id. at 5—submits a Requisition for Certification to the Director,2 who then

selects eligible candidates for certification. Id. at 7. The Director prioritizes the

candidates by their rank, which is determined by final scores in promotional

examinations and interviews as well as attributes such as seniority and veteran status.

Doc. 1-1 at 16-17. The Director uses the “Rule of Ten Ranks” to construct the list:

for the first vacancy, the PBJC certifies ten candidates, adding an additional

1
  “When considering a motion to dismiss, all facts set forth in the plaintiff’s complaint are to be
accepted as true and the court limits its consideration to the pleadings and exhibits attached
thereto.” Grossman v. Nationsbank, N.A., 225 F.3d 1228, 1231 (11th Cir. 2000) (citations and
quotation marks omitted). As such, the facts are taken from the First Amended Complaint, doc.
10, and its exhibits, docs. 1-1 and 1-2, minus legal conclusions that are unsupported by factual
allegations and are not entitled to an assumption of truth. See Iqbal, 556 U.S. at 662.
2
  A review of the full PBJC Rules and Regulations reveals that “Director” refers to the Director of
the PBJC, who is not a party in this case. Rule 1.3, Rules and Regulations of the Personnel Board
of Jefferson County (2018), https://www.pbjcal.org/documents/rules/2018_Rules_Regs.pdf
                                                3
        Case 2:19-cv-01122-AKK Document 17 Filed 12/05/19 Page 4 of 17




candidate for each additional vacancy. Id. at 16. The Appointing Authority “shall

appoint one of those whose names are certified” within ten days of the certification.

Id. at 19. If the Appointing Authority fails to appoint candidates within thirty days

and the Director does not give an extension, the certificate of eligibles expires. Id.

          B. 2019 Promotion Cycles

      Plaintiffs allege the following discrepancies between the promotional policies

and the 2019 promotional processes that stem from the 2019 City of Birmingham

Structured Interview Guides provided to candidates for Lieutenant and Sergeant

positions. Id. at 8, 11. The Guides were designed to “help explain what to expect on

the . . . [relevant] test.” Id. at 12. The Plaintiffs maintain the Guides contained

internal contradictions, using the words “test” and “interview” interchangeably, id.

at 13, and counseling on one page to “dress[] comfortably,” doc. 1-2 at 12, 29, while

warning two pages later that “[c]andidates must wear business attire for the Test . . .

[and that] [c]andidates who are not dressed in the required attire will not be admitted

to the final test site,” id. at 14, 31 (emphasis in original). In addition to the purported

contradictions, on the day of the promotion test, candidates did not receive the

preparation period or the test preparation guide that the Structured Interview Guides

had promised. Doc. 10 at 13. And, despite the Guides’ language barring

inappropriately dressed candidates from entering the testing site, a Caucasian

Lieutenant candidate wearing improper dress was admitted to the test site, albeit he


                                            4
       Case 2:19-cv-01122-AKK Document 17 Filed 12/05/19 Page 5 of 17




was later disqualified for his inappropriate attire. Id. The BPD also allowed another

Caucasian candidate for the Lieutenant position to interview via video conferencing,

and subsequently promoted her. Id. at 15. Finally, none of the promotions occurred

within the thirty-day timeframe. Id. at 11.

                i. Lieutenant Promotion Cycle

      Specific to the Plaintiffs, in March 2019, Plaintiffs Adams and Coleman

received notice that the PBJC had included their names on its certification list for

promotion to Lieutenant, the next level after Sergeant. Id. at 8. Two weeks later, the

BPD released an alphabetical interview list consisting of twenty-five candidates,

sixteen of whom were African American, deemed eligible for promotion. Doc. 1-1

at 25, 27. In May 2019, Chief Smith emailed BPD personnel with a “rough

guesstimate[]” that the Department would promote eight candidates to Lieutenant.

Id. at 31. Ultimately, the City promoted eleven candidates to Lieutenant, four

African Americans and seven Caucasians. Id. at 27, 29.

                ii. Sergeant Promotion Cycle

      In April 2019, the BPD released an alphabetical Sergeant promotions

interview list. Id. at 34-35. Among the list of forty-nine candidates, thirty-one were

African American, including Plaintiff Jones. Id. at 37-38. Of the thirty-two

candidates ultimately promoted to Sergeant, id. at 40-41, nineteen were African

American and thirteen were Caucasian, id. at 37-38.


                                          5
           Case 2:19-cv-01122-AKK Document 17 Filed 12/05/19 Page 6 of 17




    III.    ANALYSIS

       Plaintiffs allege claims against all defendants under §§ 1981 (Counts I and II)

and 1983 (Counts III and IV), as well as under the Fourteenth Amendment due

process clause (Count V). See doc. 10. However, § 1983 “provides the exclusive

federal damages remedy for the violation of the rights guaranteed by § 1981 when

the claim is pressed against a state actor.” Jett v. Dallas Independent School Dist.,

491 U.S. 701, 735 (1989). Consequently, the § 1981 claims for racial discrimination

(Count I) and disparate treatment (Count II) merge into Plaintiffs’ identical § 1983

claims (Counts III and IV),3 and the motion to dismiss these two counts is due to be

granted.

       As for Count V, employment rights are state-created property rights, falling

under the ambit of procedural due process. See McKinney v. Pate, 20 F.3d 1550,

1556 (11th Cir. 1994). However, a “prospective promotion is not a property or

liberty interest protected by the [F]ourteenth [A]mendment.” Wu v. Thomas, 847

F.2d 1480, 1484 (11th Cir. 1988). As such, the due process claims (Count V) are

also due to be dismissed for failure to state a claim.

       Turning now to the remaining claims under § 1983, Counts III and IV, the

court notes that § 1983 creates no substantive rights, but instead provides remedies



3
  See, e.g., Vason v. City of Montgomery, Ala., 240 F.3d 905, 906 n.1 (11th Cir. 2001) (declining
to address § 1981 claim and holding that any relief available under § 1981 was duplicative of that
available under § 1983).
                                                6
        Case 2:19-cv-01122-AKK Document 17 Filed 12/05/19 Page 7 of 17




for violations of federal statutory and constitutional rights. City of Hialeah, Fla. v.

Rojas, 311 F.3d 1096, 1103 (11th Cir. 2002). In Plaintiffs’ case, the alleged statutory

violation is § 1981 of the Civil Rights Act of 1866, as amended. The court will

consider Plaintiffs’ § 1983 claims against the City of Birmingham (Section A) and

Mayor Woodfin, Chief Smith, and Director Madajczyk (Section B) before turning

to the merits of the race discrimination claims (Section C).

          A. Claims against the City of Birmingham

      Plaintiffs plead claims under § 1983 against the City for racial discrimination

and disparate treatment. See doc. 10. A municipality cannot be held vicariously

liable for its employee’s unconstitutional conduct under the theory of respondeat

superior. Monell v. Dept. of Social Services, 436 U.S. 658, 691 (1978). Liability

attaches instead under § 1983 only when “execution of a government’s policy or

custom . . . inflicts the injury.” Id. at 694. As a result, a plaintiff making claims

against a city for the conduct of its employees must establish the employees acted

pursuant to a city policy or custom. Cooper v. Dillon, 403 F.3d 1208, 1221 (11th

Cir. 2005). Whereas a custom is “a practice that is so settled and permanent that it

takes on the force of law,” a policy is “a decision that is officially adopted by the

municipality, or created by an official of such rank that he or she could be said to be

acting on behalf of the municipality.” Sewell v. Town of Lake Hamilton, 117 F.3d

488, 489 (11th Cir. 1997). The plaintiff may make § 1983 claims against a city by


                                          7
         Case 2:19-cv-01122-AKK Document 17 Filed 12/05/19 Page 8 of 17




pleading specific facts that “identify either (1) an officially promulgated [city] policy

or (2) an unofficial custom or practice of the [city] shown through repeated acts of a

final policy maker for the [city].” Grech v. Clayton County, 335 F.3d 1326, 1329

(11th Cir. 2003).

       A review of the Complaint shows that Plaintiffs plead no facts alleging that

the City promulgated an official policy of discrimination, 4 or that the City or its

employees had a custom or practice of racial discrimination in hiring or promotions.

See generally doc. 10. Plaintiffs contend primarily that during a single cycle of

promotions this year, the City failed to follow its written policies related to the

process and promoted Caucasian candidates at a higher rate than African Americans.

See id. Such isolated incidents are “insufficient to establish a custom.” Denno v. Sch.

Bd. Of Volusia Cty., Fla., 218 F.3d 1267, 1277 (11th Cir. 2000).5 Because Plaintiffs

fail to sufficiently allege an express policy of racial discrimination or a custom of

such acts, they cannot survive the City’s motion to dismiss through either of these

two theories of municipal liability under § 1983. 6


4
  Plaintiffs note multiple times that Defendants “have not been forthcoming” with information
related to the promotional selection process, docs. 10 at 4, 5; 14 at 10, but this lack of knowledge
does not excuse their failure to allege sufficient facts to make a plausible claim. Iqbal, 556 U.S. at
678-79 (holding Fed. R. Civ. Pro. 8 “does not unlock the doors of discovery for a plaintiff armed
with nothing more than conclusions”).
5
  See also, e.g., Summers v. City of Dothan, Ala., 757 F. Supp. 2d 1184, 1200 (M.D. Ala. 2010),
aff’d, 44 F. App’x 346 (11th Cir. 2011) (dismissing § 1983 claims against a city where plaintiff
argued the city failed to follow its policies during her termination).
6
  The final policymaker path to municipal liability, which neither side briefed, see docs. 11; 12;
14; 15; and 16, instructs that liability may attach when “the municipality has officially sanctioned
or ordered” the challenged acts. Carter v. City of Melbourne, Fla., 731 F.3d 1161, 1167 (11th Cir.
                                                  8
         Case 2:19-cv-01122-AKK Document 17 Filed 12/05/19 Page 9 of 17




           B. Claims against Mayor Randall Woodfin, Police Chief Patrick
              Smith, and Jill Madajczyk

       It is unclear whether Plaintiffs plead their § 1983 claims against the individual

defendants directly or under a theory of supervisory liability. To the extent Plaintiffs

are suing these defendants directly, “because suits against a municipal officer sued

in his official capacity and direct suits against municipalities are functionally

equivalent, there no longer exists a need to bring official-capacity actions against

local government officials, because local government units can be sued directly[.]”

Busby v. City of Orlando, 931 F.2d 764, 776 (11th Cir. 1991) (citations omitted).

However, claims against government officials in their official capacities for

prospective injunctive or declaratory relief for ongoing constitutional violations are

not barred by the Eleventh Amendment. Scott v. Taylor, 405 F.3d 1251, 1255 (11th

Cir. 2005) (citing Ex Parte Young, 209 U.S. 123 (1908)). Rather, litigants may sue



2013). These officially sanctioned acts include “the acts of policy-making officials.” Connick v.
Thompson, 563 U.S. 51, 60-61 (2011). Whether a municipal employee has final policymaking
authority for a city is a question of state law. Brown v. City of Fort Lauderdale, 923 F.2d 1474,
1480 (11th Cir. 1991). Under certain circumstances, cities may be liable for a policy deriving from
“a single decision by municipal policymakers.” Lewis v. City of Union City, Georgia, 934 F.3d
1169, 1190 (11th Cir. 2019). But, “a municipal employee does not have final policymaking
authority over a particular subject matter when that official’s decisions are subject to meaningful
administrative review.” Id. (citations and quotation marks omitted). Generally, the final
policymaking authority theory of municipal liability is an evidentiary standard that is more
appropriate for detailed review at the summary judgment stage. Hoefling v. City of Miami, 811
F.3d 1271, 1280 (11th Cir. 2016). But to survive a motion to dismiss on this theory, the plaintiff
must “allege a policy, practice, or custom of the City” leading to the complained of conduct. Id.
As discussed above, Plaintiffs fail to make these allegations, and do not plausibly allege that the
individual defendants had final policymaking authority over their promotion cycle. See generally
doc. 10. Therefore, the Plaintiffs fail to state claims of § 1983 liability against the City under any
of the avenues available to them.
                                                  9
        Case 2:19-cv-01122-AKK Document 17 Filed 12/05/19 Page 10 of 17




state officers who have “some responsibility to enforce the statute or provision at

issue.” Summit Medical Assocs., P.C. v. Pryor, 180 F.3d 1326, 1341 (11th Cir.

1999). But, to pursue this theory, the litigant must allege that the state actor

defendants are capable of granting the requested injunctive and declaratory relief.7

       Plaintiffs argue in their response that “Woodfin, Smith, and Madajczyk in

their official capacities are the municipal employees responsible for ensuring that

the City[’s] . . . promotional policies adhere to the rules of both the Personnel Board.

. . and the Enabling Act [but they] did not follow the rules . . .” Doc. 14 at 5.

Apparently, Plaintiffs take issue with the individual defendants’ purported failure to

properly enforce what Plaintiffs view as appropriate and constitutional promotional

policies. Id. But, the court’s review is limited to the four corners of the pleadings,8

and Plaintiffs may not amend their pleadings through their briefs. 9 Moreover, under

the precedent Plaintiffs cite, the Ex Parte Young exception applies “only if a state

officer has the authority to enforce the unconstitutional act in the name of the state.”

Summit Medical Assocs., 180 F.3d at 1341.10 These acts generally involve



7
   See Ingram v. Buford City Sch. Dist., 2018 WL 7079179 at *6-7 (N.D. Ga. Dec. 17, 2018)
(dismissing official capacity claims where plaintiff failed to plead defendants could grant the
injunctive relief she sought); see also Murray v. Birmingham Board of Education, 2013 WL
5923725 at *1-2 (N.D. Ala. Oct. 31, 2013) (finding plaintiff could not bring claims against
defendants who lacked the power to provide relief).
8
  See Travaglio v. American Exp. Co., 735 F.3d 1266, 1270 (11th Cir. 2013).
9
  See James v. Nationstar Mortg., LLC, 92 F. Supp. 3d 1190, 1200 n.9 (S.D. Ala. 2015).
10
   See also Osterback v. Scott, 782 F. App’x 856, 859 (11th Cir. 2019) (identifying as the correct
inquiry whether the state official had responsible for “enforcing [an] allegedly unconstitutional
scheme”) (citations and quotation marks omitted).
                                               10
        Case 2:19-cv-01122-AKK Document 17 Filed 12/05/19 Page 11 of 17




purportedly unconstitutional statutes,11 but may include any conduct that runs afoul

of “minimum constitutional standards.” Luckey v. Harris, 860 F.2d 1012, 1016 (11th

Cir. 1988). Here, however, Plaintiffs do not allege that the provisions they claim

Woodfin, Smith, and Madajczyk failed to enforce were constitutionally mandated.

See generally doc. 10. Therefore, they do not state a plausible claim that can survive

the Eleventh Amendment bar to their official capacity claims.

       Alternatively, dismissal of the official capacity claims is warranted due to the

failure to allege sufficient facts to show that either (1) Woodfin, Smith, or Madajczyk

committed an ongoing constitutional violation, or (2) they incurred supervisory

liability for the ongoing constitutional violations of their subordinates. To survive

the motion to dismiss, Plaintiffs need to show the individual defendants either (1)

had the authority to enforce an unconstitutional policy and did so, or (2) incurred

liability for their subordinates’ enforcement of an unconstitutional policy. In the first

scenario, Plaintiffs fail to allege sufficient facts to establish that the individual

defendants had the authority to enforce the policies the Plaintiffs describe. Although

Plaintiffs state in their caption that they are bringing their claims against Woodfin,

Smith, and Madajczyk in their official capacities, id. at 1, Plaintiffs do not elaborate



11
   See, e.g., Summit, 180 F.3d at 1341 (plaintiffs challenging a partial-birth abortion statute by
suing state Attorney General and District Attorney); Children’s Healthcare is a Legal Duty, Inc.
v. Deters, 92 F.3d 1412, 1416-17 (6th Cir. 1996) (suit against state attorney general and prosecutors
challenging statute exempting religious healthcare organizations); Shell Oil Co. v. Noel, 608 F.2d
208, 211 (1st Cir. 1979) (suit against state governor for purportedly unconstitutional state statute).
                                                 11
       Case 2:19-cv-01122-AKK Document 17 Filed 12/05/19 Page 12 of 17




on how these defendants violated their rights. In fact, after a brief description of the

parties, id. at 2-3, Plaintiffs never again mention these three defendants, except to

note that Chief Smith sent an email announcing he expected to make eight

promotions to Lieutenant, id. at 10. And Plaintiffs make no specific allegations of

wrongdoing by these defendants. See generally id.

      In an attempt to overcome this pleading deficiency, Plaintiffs assert in their

response that Woodfin, Smith, and Madajczyk “are the municipal employees

responsible for the selection of which officers are selected for promotion,” citing to

¶50 of their First Amended Complaint, doc. 10. Doc. 14 at 5. However, this citation

is misleading, as the Complaint alleges only that “the City . . . Human Resources

Department conducted a mandatory orientation meeting and . . . issued each

promotional candidate one of three . . . Interview Information Guides.” Doc. 10 at

11. Contrary to Plaintiffs’ contention in their brief, the Complaint never alleges that

any of the individual defendants had direct responsibility for promotional decisions

or that they failed to enforce policies in a discriminatory manner. See generally id.

Instead, Plaintiffs recount parts of the PBJC Rules and Regulations that make no

specific reference to any of the individual defendants, describing instead the

responsibilities of “the Director” and an “Appointing Authority.” Put simply,

Plaintiffs have failed to plead facts showing that the individual defendants

committed an ongoing constitutional violation.


                                          12
        Case 2:19-cv-01122-AKK Document 17 Filed 12/05/19 Page 13 of 17




       Next, to the extent Plaintiffs are suing Woodfin, Smith, and Madajczyk under

a supervisor liability theory, supervisors cannot be held vicariously liable for the

constitutional violations of their subordinates. 12 Rather, supervisory liability arises

only when the plaintiff alleges the supervisor “personally participated in the alleged

unconstitutional conduct or that there is a causal connection between the actions of

the supervising official and the alleged constitutional deprivation.” Franklin v.

Curry, 738 F.3d 1246, 1249 (11th Cir. 2013). To establish this causal connection,

the plaintiff must meet an “extremely rigorous” standard by alleging one of the

following: (1) that the supervisor failed to correct the alleged deprivation despite

having notice of the need for such a correction based on “a history of widespread

abuse,” (2) that the supervisor’s “custom or policy result[ed] in deliberate

indifference to constitutional rights,” (3) facts supporting “an inference that the

supervisor directed the subordinates to act unlawfully” or (4) facts supporting an

inference that the supervisor failed to stop such actions despite knowing they would

result. Cottone v. Jenne, 326 F.3d 1352, 1360 (11th Cir. 2003) (citations omitted).

There is nothing in the Complaint indicating who specifically failed to enforce the

PBJC policies or that those actors were under the supervision of Mayor Woodfin,

Chief Smith, or Director Madajczyk. See generally doc. 10. And there is no


12
  See Piazza v. Jefferson County, Alabama, 923 F.3d 947, 957 (11th Cir. 2019); Hayes v. Sec’y,
Fla. Dep’t of Children and Families, 563 F. App’x 701, 704 (11th Cir. 2014) (granting summary
judgment for defendant where plaintiff failed to allege supervisory liability in Ex Parte Young
enforcement case).
                                              13
        Case 2:19-cv-01122-AKK Document 17 Filed 12/05/19 Page 14 of 17




allegation that these defendants personally participated in or were in any way

causally linked to the lack of enforcement. Id. Consequently, the official capacity

claims also fail under a supervisory liability theory.

       To close, because Plaintiffs do not allege sufficient facts to assert Mayor

Woodfin, Chief Smith, or Director Madajczyk had the responsibility to enforce

constitutionally mandated policies and failed to do so, Plaintiffs’ official capacity

claims are redundant and due to be dismissed.

          C. Section 1981 Claim Pursuant to § 1983

       Even if Plaintiffs could state claims under § 1983 against any of the

defendants, Plaintiffs do not plausibly state a § 1981 claim for disparate treatment.

While employment discrimination plaintiffs are not required to establish a prima

facie case to survive a motion to dismiss, 13 they still must plausibly allege a

discrimination claim. 14 Here, however, Plaintiffs plead no specific facts to indicate

that racial animus factored into the BPD’s promotion decision. See generally doc.

10. Plaintiffs allege only that the BPD promoted Caucasian candidates to both the

Lieutenant and Sergeant positions at higher rates than African American




13
  See Swierkiewicz v. Sorema N.A., 534 U.S. 506, 510-11 (2002).
14
   See Edwards v. Prime, Inc., 602 F.3d 1276, 1300 (11th Cir. 2010); see also Woods v. City of
Greensboro, 855 F.3d 639, 648 (4th Cir. 2017) (holding plaintiffs claiming race discrimination
under § 1981 “need not plead facts sufficient to establish a prima facie case of race-based
discrimination to survive a motion to dismiss, but . . . the more stringent pleading standard
established in Iqbal and Twombly applies”).
                                             14
        Case 2:19-cv-01122-AKK Document 17 Filed 12/05/19 Page 15 of 17




candidates, 15 and they describe two instances in which the BPD deviated from the

Structured Interview Guides for Caucasian candidates, doc. 10 at 13, 15. While the

raw numbers of the promotions show a disproportionate outcome between Caucasian

and African American candidates, Plaintiffs allege nothing to indicate that this

outcome was the result of intentional discrimination. See generally doc. 10. For

example, Plaintiffs plead no facts regarding where they individually or the other the

African American candidates ranked on the certificate of eligibles in comparison to

the successful Caucasian candidates or whether these rankings were a fair

representation of test scores, interview performance, and seniority or veteran status,

see generally doc. 10. As the Eleventh Circuit has repeatedly noted, statistical

evidence alone has no probative value in establishing disparate treatment under §

1981. Wilson v. B/E Aerospace, Inc., 376 F.3d 1079, 1089 (11th Cir. 2004). While

such evidence might help show racial animus, “data without an analytical foundation

. . . are virtually meaningless.” Martin v. Shelby County Board of Education, 756 F.

App’x 920, 924 (11th Cir. 2018) (citing Brown v. American Honda Motor Co., 939

F.2d 946, 952 (11th Cir. 1991)) (quotation marks omitted). Plaintiffs’ bald assertions

of disproportionate promotion rates, without more, are insufficient to state a claim




15
  Caucasian candidates for Lieutenant were promoted at a rate of 77%, whereas African American
candidates were promoted at a rate of 25%. Doc. 1-1 at 27. Caucasian candidates for Sergeant were
promoted at a rate of 72%, while African American candidates were promoted at a rate of 61%.
Id. at 37-38.
                                               15
        Case 2:19-cv-01122-AKK Document 17 Filed 12/05/19 Page 16 of 17




of disparate treatment. 16

       Plaintiffs’ allegations regarding the BPD’s deviations from the Guides also

state no plausible claim of intentional discrimination. Plaintiffs do not allege that

racial bias factored into the BPD’s decision to allow the one Caucasian Lieutenant

candidate to enter the test site wearing inappropriate attire, id. at 13, and the other to

conduct her interview through video conference, id. at 15, or that the BPD denied

African Americans similar accommodations. See generally id. In fact, it is unclear

that these anecdotes even suggest accommodations. Despite the Plaintiffs’

characterization of the Structured Interview Guides as “polic[ies]” that the BPD

“violated,” see id. at 13, the Guides’ “purported purpose is to help explain what to

expect on the . . . test,” id. at 12. And, while the BPD allowed the improperly dressed

Caucasian candidate inside the test site, the BPD subsequently disqualified him for

his inappropriate dress. Id. at 13. Similarly, the Guides’ description of security

measures merely contemplates requirements for physical interviews—they do not

foreclose the possibility of remote interviews or, as was the case here, by video

conferencing. See doc. 1-2 at 14-16. Finally, Plaintiffs do not allege that their other

grievances—that the Guides were internally inconsistent, doc. 10 at 12, and vague,

id. at 13, and that the BPD did not make the promotions with the thirty-day


16
  Though the precedent underpinning this analysis concerned Title VII claims, the same principles
apply to the Plaintiffs’ § 1981 claims. Lewis v. City of Union City, Georgia, 918 F.3d 1213, 1220
n.5 (explaining both Title VII and § 1981 “have the same requirements of proof and use the same
analytical framework”) (citations and quotation marks omitted).
                                               16
           Case 2:19-cv-01122-AKK Document 17 Filed 12/05/19 Page 17 of 17




timeframe mandated by the PBJC Rules and regulations, id. at 11—affected African

American candidates differently than Caucasian candidates. See generally id.

       Ultimately, the question before the court is not whether the BPD perfectly

complied with its own policies, but rather whether Plaintiffs have plead sufficient

facts to show that it engaged in discriminatory animus toward the Plaintiffs as to the

promotion selection decisions. 17 Because Plaintiffs fail to plausibly allege

intentional discrimination and cite only statistics and deviations from the policies,

their § 1981 claims are due to be dismissed.

     IV.     CONCLUSION AND ORDER

       For the reasons stated above, the Defendants’ respective Motions to Dismiss,

docs. 11; 12, are GRANTED. Plaintiffs’ First Amended Complaint, doc. 10, is

DISMISSED WITHOUT PREJUDICE. Accordingly, Plaintiffs’ Emergency

Motion for a Temporary Restraining Order, doc. 2, is MOOT. The clerk is

DIRECTED to close the file.

       DONE the 5th day of December, 2019.

                                            _________________________________
                                                     ABDUL K. KALLON
                                              UNITED STATES DISTRICT JUDGE




17
  Compare Schaffhauser v. United Parcel Service, Inc., 794 F.3d 899, 904 (8th Cir. 2015) (holding
the defendant employer’s failure to follow its own personnel policies, without evidence of
discriminatory animus, did not establish discrimination).
                                               17
